Case 2:21-cv-00772-DMG-PD Document 1 Filed 01/28/21 Page 1 of 8 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Orlando Garcia                          Case No.

12               Plaintiff,
                                               Complaint For Damages And
13       v.                                    Injunctive Relief For Violations
                                               Of: Americans With Disabilities
14     John Dack Low, in individual and        Act; Unruh Civil Rights Act
       representative capacity as Trustee in
15     Community Property of The John
       Dack Low and Claudia S. Low Family
16     Trust dated September 07, 1990;
       Claudia S. Low, in individual and
17     representative capacity as Trustee in
       Community Property of The John
18     Dack Low and Claudia S. Low Family
       Trust dated September 07, 1990;
19     and
       Ocean Liquor, Inc., a California
20     Corporation

21               Defendants.

22
23         Plaintiff Orlando Garcia complains of John Dack Low, in individual and

24   representative capacity as Trustee in Community Property of The John Dack

25   Low and Claudia S. Low Family Trust dated September 07, 1990; Claudia S.

26   Low, in individual and representative capacity as Trustee in Community

27   Property of The John Dack Low and Claudia S. Low Family Trust dated

28


                                           1

     Complaint
Case 2:21-cv-00772-DMG-PD Document 1 Filed 01/28/21 Page 2 of 8 Page ID #:2




 1   September 07, 1990; Ocean Liquor, Inc., a California Corporation; and
 2   alleges as follows:
 3
 4     PARTIES:
 5     1. Plaintiff is a California resident with physical disabilities. He suffers
 6   from Cerebral Palsy. He also has manual dexterity issues. He uses a wheelchair
 7   for mobility.
 8     2. Defendants John Dack Low and Claudia S. Low, in individual and
 9   representative capacity as Trustee in Community Property of The John Dack
10   Low and Claudia S. Low Family Trust dated September 07, 1990, owned the
11   real property located at or about 2005 Huntington Dr, South Pasadena,
12   California, in December 2020.
13     3. Defendants John Dack Low and Claudia S. Low, in individual and
14   representative capacity as Trustee in Community Property of The John Dack
15   Low and Claudia S. Low Family Trust dated September 07, 1990, own the real
16   property located at or about 2005 Huntington Dr, South Pasadena, California,
17   currently.
18     4. Defendant Ocean Liquor, Inc. owned Ocean Liquor Store located at or
19   about 2005 Huntington Dr, South Pasadena, California, in December 2020.
20     5. Defendant Ocean Liquor, Inc. owns Ocean Liquor Store (“Store”)
21   located at or about 2005 Huntington Dr, South Pasadena, California,
22   currently.
23     6. Plaintiff does not know the true names of Defendants, their business
24   capacities, their ownership connection to the property and business, or their
25   relative responsibilities in causing the access violations herein complained of,
26   and alleges a joint venture and common enterprise by all such Defendants.
27   Plaintiff is informed and believes that each of the Defendants herein is
28   responsible in some capacity for the events herein alleged, or is a necessary


                                            2

     Complaint
Case 2:21-cv-00772-DMG-PD Document 1 Filed 01/28/21 Page 3 of 8 Page ID #:3




 1   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
 2   the true names, capacities, connections, and responsibilities of the Defendants
 3   are ascertained.
 4
 5     JURISDICTION & VENUE:
 6     7. The Court has subject matter jurisdiction over the action pursuant to 28
 7   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 8   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 9     8. Pursuant to supplemental jurisdiction, an attendant and related cause
10   of action, arising from the same nucleus of operative facts and arising out of
11   the same transactions, is also brought under California’s Unruh Civil Rights
12   Act, which act expressly incorporates the Americans with Disabilities Act.
13     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
14   founded on the fact that the real property which is the subject of this action is
15   located in this district and that Plaintiff's cause of action arose in this district.
16
17     FACTUAL ALLEGATIONS:
18     10. Plaintiff went to the Store in December 2020 with the intention to avail
19   himself of its goods and to assess the business for compliance with the
20   disability access laws.
21     11. The Store is a facility open to the public, a place of public
22   accommodation, and a business establishment.
23     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
24   to provide wheelchair accessible parking in conformance with the ADA
25   Standards as it relates to wheelchair users like the plaintiff.
26     13. The Store provides parking to its customers but fails to provide
27   wheelchair accessible parking.
28     14. The problem that plaintiff encountered is that there was no accessible


                                               3

     Complaint
Case 2:21-cv-00772-DMG-PD Document 1 Filed 01/28/21 Page 4 of 8 Page ID #:4




 1   parking for wheelchair users. On information and belief, plaintiff alleges that
 2   there used to be a parking space marked and reserved for persons with
 3   disabilities. There are a few places where there is faded blue paint on the
 4   parking lot pavement and on a curb. There is an ADA sign to the side with
 5   stickers on it.
 6     15. Plaintiff believes that there are other features of the parking that likely
 7   fail to comply with the ADA Standards and seeks to have fully compliant
 8   parking for wheelchair users.
 9     16. On information and belief, the defendants currently fail to provide
10   wheelchair accessible parking.
11     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
12   personally encountered these barriers.
13     18. As a wheelchair user, the plaintiff benefits from and is entitled to use
14   wheelchair accessible facilities. By failing to provide accessible facilities, the
15   defendants denied the plaintiff full and equal access.
16     19. The failure to provide accessible facilities created difficulty and
17   discomfort for the Plaintiff.
18     20. Even though the plaintiff did not confront the following barriers, the
19   paths of travel leading to the Store entrance have cross slopes that exceed
20   2.1%. Additionally, the entrance door hardware has a pull bar style handle that
21   requires tight grasping to operate. Finally, some of the paths of travel inside the
22   Store are too narrow. Plaintiff seeks to have these barriers removed as they
23   relate to and impact his disability.
24     21. The defendants have failed to maintain in working and useable
25   conditions those features required to provide ready access to persons with
26   disabilities.
27     22. The barriers identified above are easily removed without much
28   difficulty or expense. They are the types of barriers identified by the


                                             4

     Complaint
Case 2:21-cv-00772-DMG-PD Document 1 Filed 01/28/21 Page 5 of 8 Page ID #:5




 1   Department of Justice as presumably readily achievable to remove and, in fact,
 2   these barriers are readily achievable to remove. Moreover, there are numerous
 3   alternative accommodations that could be made to provide a greater level of
 4   access if complete removal were not achievable.
 5     23. Plaintiff will return to the Store to avail himself of its goods and to
 6   determine compliance with the disability access laws once it is represented to
 7   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 8   from doing so because of his knowledge of the existing barriers and his
 9   uncertainty about the existence of yet other barriers on the site. If the barriers
10   are not removed, the plaintiff will face unlawful and discriminatory barriers
11   again.
12     24. Given the obvious and blatant nature of the barriers and violations
13   alleged herein, the plaintiff alleges, on information and belief, that there are
14   other violations and barriers on the site that relate to his disability. Plaintiff will
15   amend the complaint, to provide proper notice regarding the scope of this
16   lawsuit, once he conducts a site inspection. However, please be on notice that
17   the plaintiff seeks to have all barriers related to his disability remedied. See
18   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
19   encounters one barrier at a site, he can sue to have all barriers that relate to his
20   disability removed regardless of whether he personally encountered them).
21
22   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
23   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
24   Defendants.) (42 U.S.C. section 12101, et seq.)
25     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
26   again herein, the allegations contained in all prior paragraphs of this
27   complaint.
28     26. Under the ADA, it is an act of discrimination to fail to ensure that the


                                               5

     Complaint
Case 2:21-cv-00772-DMG-PD Document 1 Filed 01/28/21 Page 6 of 8 Page ID #:6




 1   privileges, advantages, accommodations, facilities, goods and services of any
 2   place of public accommodation is offered on a full and equal basis by anyone
 3   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 4   § 12182(a). Discrimination is defined, inter alia, as follows:
 5            a. A failure to make reasonable modifications in policies, practices,
 6                or procedures, when such modifications are necessary to afford
 7                goods,    services,    facilities,   privileges,    advantages,   or
 8                accommodations to individuals with disabilities, unless the
 9                accommodation would work a fundamental alteration of those
10                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
11            b. A failure to remove architectural barriers where such removal is
12                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
13                defined by reference to the ADA Standards.
14            c. A failure to make alterations in such a manner that, to the
15                maximum extent feasible, the altered portions of the facility are
16                readily accessible to and usable by individuals with disabilities,
17                including individuals who use wheelchairs or to ensure that, to the
18                maximum extent feasible, the path of travel to the altered area and
19                the bathrooms, telephones, and drinking fountains serving the
20                altered area, are readily accessible to and usable by individuals
21                with disabilities. 42 U.S.C. § 12183(a)(2).
22     27. When a business provides parking for its customers, it must provide
23   accessible parking.
24     28. Here, accessible parking has not been provided in conformance with the
25   ADA Standards.
26     29. When a business provides paths of travel, it must provide accessible
27   paths of travel.
28     30. Here, accessible paths of travel have not been provided in conformance


                                             6

     Complaint
Case 2:21-cv-00772-DMG-PD Document 1 Filed 01/28/21 Page 7 of 8 Page ID #:7




 1   with the ADA Standards.
 2     31. When a business provides facilities such as door hardware, it must
 3   provide accessible door hardware.
 4     32. Here, accessible door hardware has not been provided in conformance
 5   with the ADA Standards.
 6     33. The Safe Harbor provisions of the 2010 Standards are not applicable
 7   here because the conditions challenged in this lawsuit do not comply with the
 8   1991 Standards.
 9     34. A public accommodation must maintain in operable working condition
10   those features of its facilities and equipment that are required to be readily
11   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
12     35. Here, the failure to ensure that the accessible facilities were available
13   and ready to be used by the plaintiff is a violation of the law.
14
15   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
16   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
17   Code § 51-53.)
18     36. Plaintiff repleads and incorporates by reference, as if fully set forth
19   again herein, the allegations contained in all prior paragraphs of this
20   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
21   that persons with disabilities are entitled to full and equal accommodations,
22   advantages, facilities, privileges, or services in all business establishment of
23   every kind whatsoever within the jurisdiction of the State of California. Cal.
24   Civ. Code §51(b).
25     37. The Unruh Act provides that a violation of the ADA is a violation of the
26   Unruh Act. Cal. Civ. Code, § 51(f).
27     38. Defendants’ acts and omissions, as herein alleged, have violated the
28   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s


                                              7

     Complaint
Case 2:21-cv-00772-DMG-PD Document 1 Filed 01/28/21 Page 8 of 8 Page ID #:8




 1   rights to full and equal use of the accommodations, advantages, facilities,
 2   privileges, or services offered.
 3      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 4   discomfort or embarrassment for the plaintiff, the defendants are also each
 5   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 6   (c).
 7
 8            PRAYER:
 9            Wherefore, Plaintiff prays that this Court award damages and provide
10   relief as follows:
11          1. For injunctive relief, compelling Defendants to comply with the
12   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
13   plaintiff is not invoking section 55 of the California Civil Code and is not
14   seeking injunctive relief under the Disabled Persons Act at all.
15          2. Damages under the Unruh Civil Rights Act, which provides for actual
16   damages and a statutory minimum of $4,000 for each offense.
17          3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
18   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
19
     Dated: January 27, 2021             CENTER FOR DISABILITY ACCESS
20
21
22
                                         By: _______________________
23
                                               Russell Handy, Esq.
24                                             Attorney for plaintiff
25
26
27
28


                                               8

     Complaint
